Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 1 of 15




             EXHIBIT F
Yet another article about method swizzling – Samuel Défago – iOS developer
                            Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 2 of 15


                        Samuel Défago                                                          Blog   About
                        iOS developer




        Yet another article about method swizzling
        Many Objective-C developers disregard method swizzling, considering it a bad practice. I
        don’t like method swizzling, I love it. Of course it is risky and can hurt you like a bullet.
        Carefully done, though, it makes it possible to fill annoying gaps in system frameworks
        which would be impossible to fill otherwise. From simply providing a convenient way to
        track the parent popover controller of a view controller to implementing Cocoa-like
        bindings on iOS, method swizzling has always been an invaluable tool to me.

        Implementing swizzling correctly is not easy, though, probably because it looks
        straightforward at first (all is needed is a few Objective-C runtime function calls, after all).
        Though the Web is crawling with articles about the right way to swizzle a method, I sadly
        found issues with all of them.

        The implementation discussed in this article may have issues of its own, but I do hope
        sharing it will help improve existing implementations, as well as mine. For this reason, do
        not regard these few words as a Done right article, only as a small step towards hopefully
        better swizzling implementations. There is a correct way to swizzle methods, but it
        probably still remains to be found.


        Function prototype
        Since the Objective-C runtime is a series of functions, I decided to implement swizzling as
        a function as well. Most existing implementations, for example the well-respected
        JRSwizzle, exchange IMPs associated with two selectors. Ultimately, though, method
        swizzling is about changing, not exchanging, which is why I prefer a function expecting an
        original SEL and an IMP arguments:

          IMP class_swizzleSelector(Class clazz, SEL selector, IMP newImplementation);



        instead of two SEL arguments:

http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                            Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 3 of 15

          IMP class_swizzleSelectorWithSelector(Class clazz, SEL selector, SEL
          swizzlingSelector);



        Moreover, using an IMP (in other words a C-function) instead of a selector implementation
        avoids potential clashes if your swizzling selector name convention happens to be the
        same as the one used elsewhere, especially when dealing with 3rd party code. Don’t be
        too optimistic, accidental method overriding due to bad conventions can happen all the
        time.

        The function above returns the original implementation, which must be properly cast and
        called from within the swizzling method implementation, so that the original behavior is
        preserved. If the method to swizzle is not implemented, I decided the function must do
        nothing and return NULL.


        Issues in class hierarchies
        When swizzling methods in class hierarchies, we must take extra care when the method
        we swizzle is not implemented by the class on which it is swizzled, but is implemented by
        one of its parents. For example, the -awakeFromNib method, declared and implemented at
        the NSObject level, is neither implemented by the UIView nor by the UILabel subclasses.
        When calling this method on an instance of any of theses classes, it is therefore the
        NSObject implementation which gets called:




http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                            Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 4 of 15

        If we naively swizzle the -awakeFromNib method both at the UIView and UILabel levels, we
        get the following result:




        As we see, when -[UILabel awakeFromNib] is now called, the swizzled UIView
        implementation does not get called, which is not what is expected from proper swizzling.

        The situation would be completely different if the -awakeFromNib method was implemented
        on UIView and UILabel. If this was the case, and if each implementation properly called the
        super method counterpart first, we would namely obtain:




        and, after swizzling:



http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                            Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 5 of 15




        No swizzling implementation I encountered correctly deals with this issue, not even
        JRSwizzle. As should be clear from the last picture above, the solution to this problem is
        to ensure a method is always implemented by a class before swizzling it. If this is not the
        case, an implementation must be injected first, simply calling the super method
        counterpart. This way, all implementations will correctly be called after swizzling.


        First implementation attempt
        Based on the above, I first implemented instance method swizzling as follows:

          #import <objc/runtime.h>
          #import <objc/message.h>


          IMP class_swizzleSelector(Class clazz, SEL selector, IMP newImplementation)
          {
                // If the method does not exist for this class, do nothing
                Method method = class_getInstanceMethod(clazz, selector);
                if (! method) {
                       return NULL;
                }


                // Make sure the class implements the method. If this is not the case, inject
          an implementation, calling 'super'
                const char *types = method_getTypeEncoding(method);
                class_addMethod(clazz, selector,
          imp_implementationWithBlock(^(__unsafe_unretained id self, va_list argp) {


http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                            Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 6 of 15
                       struct objc_super super = {
                             .receiver = self,
                             .super_class = class_getSuperclass(clazz)
                       };


                       id (*objc_msgSendSuper_typed)(struct objc_super *, SEL, va_list) = (void
          *)&objc_msgSendSuper;
                       return objc_msgSendSuper_typed(&super, selector, argp);
                }), types);


                // Can now safely swizzle
                return class_replaceMethod(clazz, selector, newImplementation, types);
          }



        For class method swizzling, it suffices to call the above function on a metaclass:

          IMP class_swizzleClassSelector(Class clazz, SEL selector, IMP newImplementation)
          {
                return class_swizzleSelector(object_getClass(clazz), selector,
          newImplementation);
          }



        The imp_implementationWithBlock function is used as a trampoline to accomodate any kind
        of method prototype through a variable argument list va_list. The super method call is
        made by properly casting objc_msgSendSuper, available from <objc/message.h>. In order to
        prevent ARC from inserting incorrect memory management calls, the self parameter of
        the implementation block has been marked with __unsafe_unretained.


        Large struct return values
        As pointed out by Peter Steinberger and @__block on Twitter, struct returns require
        special care on some architectures.

        Most method calls are funnelled through the objc_msgSend function, returning the result in a
        register. For large structs which cannot fit in a register, though, the compiler might
        generate a call to the special objc_msgSend_stret function, which returns the parameter on
        the stack instead. According to the ABI, this happens on 32-bit architectures for types


http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                            Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 7 of 15
        whose size is neither 1, 2, 4 nor 8. The implementation above does not account for this
        special case and must therefore be changed to account for such cases.

        For method returning large structs, we need the imp_implementationWithBlock function to
        generate the correct implementation by having the block return a large struct. The kind of
        struct and its layout are irrelevant, we only need it to be sufficiently large so that the
        compiler can make the right decision. As for objc_msgSend_stret, there is an
        objc_msgSendSuper_stret for super calls to methods returning large structs, which we need
        to use instead.

        For large struct returns, instead of calling the class_swizzleSelector function above, we
        therefore must call the following class_swizzleSelector_stret function:

          #import <objc/runtime.h>
          #import <objc/message.h>


          IMP class_swizzleSelector_stret(Class clazz, SEL selector, IMP newImplementation)
          {
                // If the method does not exist for this class, do nothing
                Method method = class_getInstanceMethod(clazz, selector);
                if (! method) {
                       return NULL;
                }


                // Make sure the class implements the method. If this is not the case, inject
          an implementation, only calling 'super'
                const char *types = method_getTypeEncoding(method);
                class_addMethod(clazz, selector,
          imp_implementationWithBlock(^(__unsafe_unretained id self, va_list argp) {
                       struct objc_super super = {
                             .receiver = self,
                             .super_class = class_getSuperclass(clazz)
                       };


                       // Sufficiently large struct
                       typedef struct LargeStruct_ {
                             char dummy[16];
                       } LargeStruct;




http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                            Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 8 of 15
                       // Cast the call to objc_msgSendSuper_stret appropriately
                       LargeStruct (*objc_msgSendSuper_stret_typed)(struct objc_super *, SEL,
          va_list) = (void *)&objc_msgSendSuper_stret;
                       return objc_msgSendSuper_stret_typed(&super, selector, argp);
                }), types);


                // Can now safely swizzle
                return class_replaceMethod(clazz, selector, newImplementation, types);
          }




        Wrapping up: IMP-swizzling
        Having a separate class_swizzleSelector_stret function which must appropriately be
        called when large structs are returned is rather inconvenient. Fortunately, its
        implementation can be merged into class_swizzleSelector by checking return type size
        information for 32-bit architectures first. We obtain a single function for method swizzling
        with an IMP:

          #import <objc/runtime.h>
          #import <objc/message.h>


          IMP class_swizzleSelector(Class clazz, SEL selector, IMP newImplementation)
          {
                // If the method does not exist for this class, do nothing
                Method method = class_getInstanceMethod(clazz, selector);
                if (! method) {
                       // Cannot swizzle methods which are not implemented by the class or one of
          its parents
                       return NULL;
                }


                // Make sure the class implements the method. If this is not the case, inject
          an implementation, only calling 'super'
                const char *types = method_getTypeEncoding(method);


          #if !defined(__arm64__)
                NSUInteger returnSize = 0;



http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                            Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 9 of 15
                NSGetSizeAndAlignment(types, &returnSize, NULL);


                // Large structs on 32-bit architectures
                if (sizeof(void *) == 4 && types[0] == _C_STRUCT_B && returnSize != 1 &&
          returnSize != 2 && returnSize != 4 && returnSize != 8) {
                       class_addMethod(clazz, selector,
          imp_implementationWithBlock(^(__unsafe_unretained id self, va_list argp) {
                             struct objc_super super = {
                                    .receiver = self,
                                    .super_class = class_getSuperclass(clazz)
                             };


                             // Sufficiently large struct
                             typedef struct LargeStruct_ {
                                    char dummy[16];
                             } LargeStruct;


                             // Cast the call to objc_msgSendSuper_stret appropriately
                             LargeStruct (*objc_msgSendSuper_stret_typed)(struct objc_super *, SEL,
          va_list) = (void *)&objc_msgSendSuper_stret;
                             return objc_msgSendSuper_stret_typed(&super, selector, argp);
                       }), types);
                }
                // All other cases
                else {
          #endif
                       class_addMethod(clazz, selector,
          imp_implementationWithBlock(^(__unsafe_unretained id self, va_list argp) {
                             struct objc_super super = {
                                    .receiver = self,
                                    .super_class = class_getSuperclass(clazz)
                             };


                             // Cast the call to objc_msgSendSuper appropriately
                             id (*objc_msgSendSuper_typed)(struct objc_super *, SEL, va_list) =
          (void *)&objc_msgSendSuper;
                             return objc_msgSendSuper_typed(&super, selector, argp);
                       }), types);
          #if !defined(__arm64__)


http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                           Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 10 of 15
                }
          #endif


                // Swizzling
                return class_replaceMethod(clazz, selector, newImplementation, types);
          }



        The _stret variants are not available on ARM 64, thus the extra preprocessor
        adornments.


        Example of use
        To swizzle a method, define a static C-function for the new implementation and call
        class_swizzleSelector or class_swizzleClassSelector to set it as new one. Save the
        original implementation into a function pointer matching the function signature, and make
        sure the new implementation calls it somehow:

          static id (*initWithFrame)(id, SEL, CGRect) = NULL;
          static void (*awakeFromNib)(id, SEL) = NULL;
          static void (*dealloc)(__unsafe_unretained id, SEL) = NULL;


          static id swizzle_initWithFrame(UILabel *self, SEL _cmd, CGRect frame)
          {
                if ((self = initWithFrame(self, _cmd, frame))) {
                       // ...
                }
                return self;
          }


          static void swizzle_awakeFromNib(UILabel *self, SEL _cmd)
          {
                awakeFromNib(self, _cmd);


                // ...
          }


          static void swizzle_dealloc(__unsafe_unretained UILabel *self, SEL _cmd)
          {


http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                           Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 11 of 15
                // ...


                 dealloc(self, _cmd);
          }


          @implementation UILabel (SwizzlingExamples)


          + (void)load
          {
                 initWithFrame = (__typeof(initWithFrame))class_swizzleSelector(self,
          @selector(initWithFrame:), (IMP)swizzle_initWithFrame);
                 awakeFromNib = (__typeof(awakeFromNib))class_swizzleSelector(self,
          @selector(awakeFromNib), (IMP)swizzle_awakeFromNib);
                 dealloc = (__typeof(dealloc))class_swizzleSelector(self, sel_getUid("dealloc"),
          (IMP)swizzle_dealloc);
          }


          @end



        Note that I added an extra __unsafe_unretained specifier to the swizzle_dealloc prototype
        to ensure ARC does not insert additional memory management calls. I also cheated by
        getting the dealloc selector with sel_getUid, since @selector(dealloc) cannot be used with
        ARC.


        Block-swizzling
        Thanks to imp_implementationWithBlock, we can provide a block instead of an IMP for the
        new implementation:

          IMP class_swizzleSelectorWithBlock(Class clazz, SEL selector, id
          newImplementationBlock)
          {
                 IMP newImplementation = imp_implementationWithBlock(newImplementationBlock);
                 return class_swizzleSelector(clazz, selector, newImplementation);
          }


          IMP class_swizzleClassSelectorWithBlock(Class clazz, SEL selector, id



http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                           Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 12 of 15
          newImplementationBlock)
          {
                IMP newImplementation = imp_implementationWithBlock(newImplementationBlock);
                return class_swizzleClassSelector(clazz, selector, newImplementation);
          }



        The block signature itself does not include the selector parameter, as specified in the
        imp_implementationWithBlock documentation.



        Example of use
        The above example can be rewritten using blocks, eliminating the need for static methods
        and function pointers:

          @implementation UILabel (SwizzlingExamples)


          + (void)load
          {
                __block IMP originalInitWithFrame = class_swizzleSelectorWithBlock(self,
          @selector(initWithFrame:), ^(UILabel *self, CGRect frame) {
                       if ((self = ((id (*)(id, SEL, CGRect))originalInitWithFrame)(self,
          @selector(initWithFrame:), frame))) {
                             // ...
                       }
                       return self;
                });


                __block IMP originalAwakeFromNib = class_swizzleSelectorWithBlock(self,
          @selector(awakeFromNib), ^(UILabel *self) {
                       ((void (*)(id, SEL))originalAwakeFromNib)(self, @selector(awakeFromNib));


                       // ...
                });


                __block IMP originalDealloc = class_swizzleSelectorWithBlock(self,
          sel_getUid("dealloc"), ^(__unsafe_unretained UILabel *self) {
                       // ...




http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                           Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 13 of 15
                       ((void (*)(id, SEL))originalDealloc)(self, sel_getUid("dealloc"));
                 });
          }


          @end



        Returned original implementations must be saved into __block variables to be accessible
        from within the corresponding implementation blocks.


        Macros
        Some redundancy is found in both examples of use above, but can be eliminated by
        defining a few convenience macros:

          #define SwizzleSelector(clazz, selector, newImplementation,
          pPreviousImplementation) \
                (*pPreviousImplementation) =
          (__typeof((*pPreviousImplementation)))class_swizzleSelector((clazz), (selector),
          (IMP)(newImplementation))


          #define SwizzleClassSelector(clazz, selector, newImplementation,
          pPreviousImplementation) \
                (*pPreviousImplementation) =
          (__typeof((*pPreviousImplementation)))class_swizzleClassSelector((clazz),
          (selector), (IMP)(newImplementation))


          #define SwizzleSelectorWithBlock_Begin(clazz, selector) { \
                SEL _cmd = selector; \
                __block IMP _imp = class_swizzleSelectorWithBlock((clazz), (selector),
          #define SwizzleSelectorWithBlock_End );}


          #define SwizzleClassSelectorWithBlock_Begin(clazz, selector) { \
                SEL _cmd = selector; \
                __block IMP _imp = class_swizzleClassSelectorWithBlock((clazz), (selector),
          #define SwizzleClassSelectorWithBlock_End );}



        To emphasize that the IMP-swizzling macros set the new implementation variable, the

http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                           Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 14 of 15
        corresponding macro parameter needs to be adorned with an ampersand.

        Block-swizzling, on the other hand, has been turned into a pair of macros. This avoids
        block parameters, which do not work well with macros:

              Macro expansion of a block turns the block implementation into a single line, confusing
              the debugger
              A block can contain commas, preventing correct macro argument detection (this can
              be avoided by enclosing the blocks within parentheses, though)

        Moreover, the block-swizzling macros declare a hidden scope where the selector _cmd and
        original implementation _imp are immediately available.


        Example of use
        The two previous examples can now be rewritten as follows:

          @implementation UILabel (SwizzlingExamples)


          // Function pointers and static functions, as defined above


          + (void)load
          {
                 SwizzleSelector(self, @selector(initWithFrame:), swizzle_initWithFrame,
          &initWithFrame);
                 SwizzleSelector(self, @selector(awakeFromNib), &swizzle_awakeFromNib,
          &awakeFromNib);
                 SwizzleSelector(self, sel_getUid("dealloc"), &swizzle_dealloc, &dealloc);
          }


          @end



        respectively:

          @implementation UILabel (SwizzlingExamples)


          + (void)load
          {
                 SwizzleSelectorWithBlock_Begin(self, @selector(initWithFrame:))


http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
Yet another article about method swizzling – Samuel Défago – iOS developer
                           Case 4:19-cv-03425-JST Document 63-7 Filed 10/24/19 Page 15 of 15
                ^(UILabel *self, CGRect frame) {
                       if ((self = ((id (*)(id, SEL, CGRect))_imp)(self, _cmd, frame))) {
                             // ...
                       }
                       return self;
                 }
                 SwizzleSelectorWithBlock_End;


                 SwizzleSelectorWithBlock_Begin(self, @selector(awakeFromNib))
                 ^(UILabel *self) {
                       ((void (*)(id, SEL))_imp)(self, _cmd);


                       // ...
                 }
                 SwizzleSelectorWithBlock_End;


                 SwizzleSelectorWithBlock_Begin(self, sel_getUid("dealloc"))
                 ^(__unsafe_unretained UILabel *self) {
                       // ...


                       ((void (*)(id, SEL))_imp)(self, _cmd);
                 }
                 SwizzleSelectorWithBlock_End;
          }


          @end



        I especially like the compactness of block-swizzling using macros. There is no need to
        define separate functions and method pointers, and the swizzled method implementation
        can be easily recognized, enclosed between the Begin and End macros.


        Conclusion
        The implementation discussed in this article might not be optimal, but should cover most
        practical cases. It is available from my CoconutKit framework, with a comprehensive test
        suite, or from the following gist. Have fun with method swizzling!

        Written on December 4, 2014

http://defagos.github.io/yet_another_article_about_method_swizzling/[10/21/2019 10:43:03 PM]
